CLASS C DISTRIBUTION PLAN I. Investment Company: TEMPLETON INCOME TRUST II. Fund: TEMPLETON EMERGING MARKETS BOND FUND - CLASS C III. Maximum Per Annum Rule 12b-1 Fees for Class C Shares (as a percentage of average daily net assets of the class) A. Distribution Fee: 0.50% B. Service Fee: 0.15% Preamble to Class C Distribution Plan The following Distribution Plan (the “Plan”) has been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940 (the “Act”) by the Investment Company named above (“Investment Company”) for the Class C shares (the “Class”) of the Fund named above (“Fund”), which Plan shall take effect as of the date Class C shares are first offered (the “Effective Date of the Plan”). The Plan has been approved by a majority of the Board of Trustees of the Investment Company (the “Board”), including a majority of the Board members who are not interested persons of the Investment Company and who have no direct, or indirect financial interest in the operation of the Plan (the “independent Board members”), cast in person at a meeting called for the purpose of voting on such Plan. In reviewing the Plan, the Board considered the schedule and nature of payments and terms of the Investment Management Agreement between the Investment Company and Franklin Advisers, Inc. (“FAI”) and the terms of the Distribution Agreement between the
